Citation Nr: 9926279
Decision Date: 11/09/99	Archive Date: 02/08/00

DOCKET NO. 94-37 935               DATE NOV 09, 1999

On appeal from the Department of Veterans Affairs Regional Office
in Los Angeles, California

ORDER

The following correction is made in a decision issued by the Board
in this case on September 14, 1999:

In the second paragraph, on line 3, "residuals of a nose fracture"
is deleted.

RONALD R. BOSCH 
Member, Board of Veterans' Appeals 



Citation Nr: 9926279  
Decision Date: 09/14/99    Archive Date: 09/21/99

DOCKET NO.  94-37 935 )     DATE
     )
     )

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for syphilis, diabetes 
mellitus, rheumatoid arthritis, cardiovascular disease 
secondary to syphilis, and acne secondary to herbicide 
exposure.

2.  Entitlement to a rating in excess of 10 percent for 
facial scars.


REPRESENTATION

Appellant represented by:Military Order of the Purple 
Heart


ATTORNEY FOR THE BOARD

T. L. Douglas, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1966 to July 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating actions by the Los Angeles, 
California, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  

The record reflects the RO in August 1993 granted entitlement 
to service connection for facial scars, assigned a 10 percent 
disability rating, and left leg scar, assigned a 0 percent 
disability rating, and denied entitlement to service 
connection for the residuals of a nose fracture.  In 
September 1993 the veteran submitted a notice of disagreement 
as to the assigned compensation level for facial scars, and 
perfected an appeal as to this issue in April 1994.

In May 1994 the RO denied entitlement to service connection 
for a chronic sinus disorder, the residuals of a head injury, 
and an eye disorder.  These issues were included in the June 
1994 supplemental statement of the case.  The veteran was 
notified that a substantive appeal was required to perfect an 
appeal as to these issues.

In December 1994 the RO denied entitlement to service 
connection for syphilis, diabetes mellitus, rheumatoid 
arthritis, and cardiovascular disease secondary to syphilis.  
A statement of the case as to these matters was issued in 
February 1996, and correspondence sufficient to perfect the 
appeal was provided in April 1996.  

In June 1998 the Board remanded the issues of entitlement to 
service connection for syphilis, diabetes mellitus, 
rheumatoid arthritis, cardiovascular disease secondary to 
syphilis, chronic sinus disorder, residuals of a head injury, 
residuals of an eye injury, residuals of a fractured nose, 
and entitlement to an evaluation in excess of 10  percent for 
residuals of status post facial scars.

In December 1998 the RO denied entitlement to service 
connection for acne secondary to herbicide exposure.  
Subsequently, correspondence dated in August 1999 was 
received sufficient to perfect an appeal as to this issue.

The Board notes the issues of entitlement to service 
connection for chronic sinus disorder, residuals of a head 
injury, residuals of an eye injury, and residuals of a 
fractured nose are addressed in a remand order at the end of 
this decision.


FINDINGS OF FACT

1.  The veteran claim of entitlement to service connection 
for syphilis, diabetes mellitus, rheumatoid arthritis, 
cardiovascular disease secondary to syphilis, or acne as 
secondary to herbicide exposure is not supported by 
cognizable evidence showing that the claim is plausible or 
capable of substantiation.

2.  All relevant evidence necessary for an equitable 
disposition of the higher rating claim on appeal has been 
obtained.  

3.  Medical evidence demonstrates the veteran's facial scars 
are presently manifested by moderately disfiguring scars, 
without evidence of severe or repugnant disfigurement.


CONCLUSIONS OF LAW

1.  The veteran's claim of entitlement to service connection 
for syphilis, diabetes mellitus, rheumatoid arthritis, 
cardiovascular disease secondary to syphilis, and acne as 
secondary to herbicide exposure is not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).

2.  The criteria for a rating in excess of 10 percent for the 
veteran's facial scars have not been met.  38 U.S.C.A. 
§§ 1155, 5107(a) (West 1991);  38 C.F.R. § 4.118, Diagnostic 
Code 7800 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection Claims
Criteria

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. § 1110 (West 
1991);  38 C.F.R. § 3.303 (1998).  Certain disorders 
associated with herbicide agent exposure in service are 
presumed to be service connected if they are manifested to a 
compensable degree within a specified time period.  See 
38 C.F.R. §§ 3.307, 3.309 (1998).  Chloracne or other 
acneform disease consistent with chloracne and porphyria 
cutanea tarda is included if manifest to a degree of 10 
percent or more within a year of the last date on which the 
veteran was exposed to an herbicide agent during active 
service.  38 C.F.R. § 3.307.  

Veterans diagnosed with an enumerated disease who, during 
active service, served in the Republic of Vietnam during the 
period beginning on January 9, 1962, and ending on 
May 7, 1975, shall be presumed to have been exposed to an 
herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  Id.

VA, under the authority of the Agent Orange Act of 1991, has 
determined that a presumption of service connection based on 
exposure to herbicides used in the Republic of Vietnam during 
the Vietnam era is not warranted for disorders which are not 
enumerated by regulation.  See 61 Fed. Reg. 41442 (1996). 

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit Court) has held that when a claimed disorder 
is not included as a presumptive disorder direct service 
connection may nevertheless be established by evidence 
demonstrating that the disease was in fact "incurred" 
during the service.  See Combee v. Brown, 34 F.3d 1039, 1042 
(Fed. Cir. 1994).

In the case of a veteran who engaged in combat with the enemy 
in active service with a military, naval, or air organization 
of the United States during a period of war, the Secretary of 
the VA shall accept as sufficient proof of service-connection 
of any disease or injury alleged to have been incurred in or 
aggravated by such service satisfactory lay or other evidence 
of service incurrence or aggravation of such injury or 
disease, if consistent with the circumstances, conditions, or 
hardships of such service, notwithstanding the fact that 
there is no official record of such incurrence or aggravation 
in such service.  38 U.S.C.A. § 1154(b) (West 1991 & Supp. 
1999);  38 C.F.R. § 3.304(d) (1998).

Pertinent case law also provides that 38 U.S.C.A. § 1154(b) 
does not create a presumption of service connection for a 
combat veteran's alleged disability, and that the veteran is 
required to meet his evidentiary burden as to service 
connection such as whether there is a current disability or 
whether there is a nexus to service which both require 
competent medical evidence.  See Collette v. Brown, 82 F.3d 
389, 392 (1996).

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  

For the showing of chronic disease in service, there are 
required a combination of manifestations sufficient to 
identify a disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
chronic.  

Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or when the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

The United States Court of Appeals for Veterans Claims 
(Court) has held that the chronicity provision of 38 C.F.R. 
§ 3.303(b) is applicable where evidence, regardless of its 
date, shows that a veteran had a chronic condition in service 
or during an applicable presumptive period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the Court's case law, lay 
observation is competent.  If the chronicity provision is not 
applicable, a claim may still be well grounded if the 
condition is observed during service or any applicable 
presumptive period, continuity of symptomatology is 
demonstrated thereafter, and competent evidence relates the 
present condition to that symptomatology.  Savage v. Gober, 
10 Vet. App. 488 (1997).

Pursuant to 38 U.S.C.A. § 5107(a) (West 1991), a person who 
submits a claim for benefits under a law administered by the 
Secretary shall have the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded.  The Court has 
held that a well-grounded claim is "a plausible claim, one 
which is meritorious on its own or capable of substantiation.  
Such a claim need not be conclusive but only possible to 
satisfy the initial burden of § [5107(a)]."  Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  

The Court has also held that although a claim need not be 
conclusive, the statute provides that it must be accompanied 
by evidence that justifies a "belief by a fair and impartial 
individual" that the claim is plausible.  Tirpak v. 
Derwinski, 2 Vet. App. 609, 610 (1992).  


The Court has held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence to the effect that the claim is 'plausible' 
or 'possible' is required."  Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993) (citing Murphy, at 81).  The Court has also 
held that "Congress specifically limits entitlement for 
service-connected disease or injury to cases where such 
incidents have resulted in a disability.  In the absence of 
proof of a present disability there can be no valid claim."  
Brammer v. Brown, 3 Vet. App. 223, 225 (1992);  see also 
Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).  

Lay assertions of medical causation cannot constitute 
evidence to render a claim well grounded under 38 U.S.C.A. 
§ 5107(a); if no cognizable evidence is submitted to support 
a claim, the claim cannot be well grounded.  See Grottveit, 
5 Vet. App. at 93 (Court held that lay assertions of medical 
causation cannot constitute evidence to render a claim well 
grounded); see also Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992) (Court held that a witness must be competent in 
order for his statements or testimony to be probative as to 
the facts under consideration).  

In Caluza v. Brown, 7 Vet. App. 498, 506 (1995), the Court 
reaffirmed these holdings stating in order for a claim to be 
well grounded there must be competent evidence of current 
disability (a medical diagnosis), of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence), and of a nexus between the inservice injury or 
disease and the current disability (medical evidence).  In 
the absence of competent medical evidence of a causal link to 
service or evidence of chronicity or continuity of 
symptomatology, a claim is not well grounded.  Chelte v. 
Brown, 10 Vet. App. 268, 271 (1997).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991);  38 C.F.R. §§ 3.102, 4.3 
(1998).


Analysis

Based upon the evidence of record, the Board finds that 
competent medical evidence has not been submitted which 
demonstrates the veteran has present disabilities from 
syphilis, diabetes mellitus, rheumatoid arthritis, 
cardiovascular disease secondary to syphilis, and acne 
secondary to herbicide exposure due to injuries or disease 
incurred in, or aggravated by, active service.  The Board 
notes no medical evidence has been submitted indicating a 
diagnosis of diabetes mellitus or rheumatoid arthritis.  

While the veteran's service medical records show he was 
treated for probable early latent syphilis, no medical 
evidence has been submitted indicating any present disability 
related to that treatment.  Although private medical records 
dated in June 1990 included diagnoses of hypertension with 
hypertensive cardiovascular disease, no medical evidence has 
been provided which indicates this disorder is related to 
syphilis.  

The Board notes that as there is no evidence of a diagnosis 
of chloracne or other acneform disease within 12 months of 
the veteran's possible herbicide exposure in Vietnam, a 
presumption of service connection is not warranted.  See 
38 C.F.R. § 3.307.  In addition, although a February 1990 VA 
Agent Orange examination and subsequent outpatient treatment 
report include diagnoses of acne and old acne, no medical 
opinion has been provided which indicates this disorder is 
related to herbicide exposure during active service.  

As noted above, the Federal Circuit Court has held that when 
a claimed disorder is not included as a presumptive disorder 
direct service connection may nevertheless be established by 
evidence demonstrating that the disease was in fact 
"incurred" during the service.  See Combee v. Brown, 34 
F.3d at 1042.

The only evidence of present disabilities as a result of 
injuries or disease during active service is the veteran's 
own opinion.  While he is competent to testify as to symptoms 
he experiences, he is not competent to provide a medical 
opinion because this requires specialized medical knowledge.  
Grottveit, 5 Vet. App. at 93;  Espiritu, 2 Vet. App. at 494.  

The Court has held that medical evidence is required to 
demonstrate the relationship between a present disability and 
claimed continuity of symptomatology unless the relationship 
is one for which a lay person's observation is competent.  
See Savage, 10 Vet. App. at 497.  In this case, the evidence 
as to continuity of symptomatology is also not competent to 
establish a nexus.  Consequently, the Board finds the veteran 
has not submitted evidence of well-grounded claims for 
service connection for syphilis, diabetes mellitus, 
rheumatoid arthritis, cardiovascular disease secondary to 
syphilis, and acne secondary to herbicide exposure.  See 
38 U.S.C.A. § 5107(a).

The Board further finds that the veteran has not indicated 
the existence of any additional evidence that would well 
ground these service connection claims.  McKnight v. Gober, 
131 F.3d 1483 (Fed. Cir. 1997);  Epps v. Brown, 9 Vet. App. 
341, 344 (1996), aff'd sub nom Epps v. Gober, 126 F.3d 1464 
(Fed. Cir. 1997).

As the veteran's claim for service connection for the 
multiple disorders at issue is not well grounded, the 
doctrine of reasonable doubt has no application to his claim.


Higher Rating Claim
Criteria

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Ratings Schedule), 
38 C.F.R. Part 4.  The percentage ratings contained in the 
Ratings Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 1991);  38 
C.F.R. § 4.1 (1998).

It is the responsibility of the rating specialist to 
interpret reports of examination in the light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability present.  38 C.F.R. § 4.2 
(1998).

Consideration of factors wholly outside the rating criteria 
constitute error as a matter of law.  Massey v. Brown, 7 Vet. 
App. 204, 207-08 (1994).  Evaluation of disabilities based 
upon manifestations not resulting from service-connected 
disease or injury is prohibited.  38 C.F.R. § 4.14 (1998).

When there is a question as to which of two evaluations to 
apply, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating, otherwise the lower rating shall be 
assigned.  38 C.F.R. § 4.7 (1998).

The Federal Circuit Court has recognized the Board's 
"authority to discount the weight and probity of evidence in 
light of its own inherent characteristics and its 
relationship to other items of evidence." Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997).




The Rating Schedule provides ratings for disfiguring head, 
face, or neck scars when the disorder is slight (0 percent), 
moderately disfiguring (10 percent), severe, especially if 
the scar produces a marked or unsightly deformity to the 
eyelids, lips, or auricles (30 percent), or complete or with 
exceptionally repugnant deformity to one side of the face or 
with marked or repugnant bilateral disfigurement.  See 
38 C.F.R. § 4.118, Diagnostic Code 7800 (1998).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991);  38 C.F.R. §§ 3.102, 4.3 
(1998).

Factual Background

Service medical records dated in November 1968 show the 
veteran incurred injuries including multiple facial 
lacerations in an automobile accident.  Subsequent records 
show stitches were removed from above the veteran's right 
eye, nose, and left cheek.

VA examination in February 1993 found a 4 centimeter (cm) 
hypertrophic linear skin-colored  scar to the right peri-
nasal area and a 2 cm linear skin-colored scar to the right 
eyelid.  Color photographs show visible facial scars.





Analysis

Initially, the Board notes that the veteran's claim for a 
higher evaluation is found to be well-grounded under 38 
U.S.C.A. § 5107(a).  When a claimant is awarded service 
connection for a disability and subsequently appeals the RO's 
initial assignment of a rating for that disability, the claim 
continues to be well grounded as long as the rating schedule 
provides for a higher rating and the claim remains open.  See 
Shipwash v. Brown, 8 Vet. App. 218, 224 (1995).  The Board is 
also satisfied that all relevant facts have been properly 
developed, and that no further assistance is required in 
order to satisfy the duty to assist mandated by 38 U.S.C.A. 
§ 5107(a).

The Court has held that separate or "staged" schedular 
disability ratings may be assigned subsequent to an initial 
award of service connection based upon the facts in each 
case.  See Fenderson v. West, 12 Vet. App. 119 (1999).

In this case, medical evidence demonstrates the veteran's 
facial scars are presently manifested by moderately 
disfiguring scars.  There is no evidence of a marked or 
unsightly deformity to the eyelid or other evidence of severe 
or repugnant disfigurement.  The Board finds the color 
photographs of record indicate no more than moderately 
disfiguring facial scars.  Therefore, a rating in excess of 
10 percent for facial scars is not warranted.

The Board has considered all potentially applicable 
provisions of 38 C.F.R. Parts 3 and 4, whether or not they 
have been raised by the veteran or his representative, as 
required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
In this case, the Board finds no provision upon which to 
assign a higher or staged rating. 



When all the evidence is assembled, the Secretary, is then 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claim, in which case the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  
The Board finds the preponderance of the evidence is against 
the claim for a rating in excess of 10 percent for facial 
scars.


ORDER

The veteran not having submitted a well grounded claim of 
entitlement to service connection for syphilis, diabetes 
mellitus, rheumatoid arthritis, cardiovascular disease 
secondary to syphilis, residuals of a nose fracture, and acne 
secondary to herbicide exposure, the appeal is denied.

Entitlement to a rating in excess of 10 percent for facial 
scars is denied.


REMAND

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  

In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

Upon review of the record, the Board finds that as to the 
issues of chronic sinus disorder, residuals of a head injury, 
residuals of an eye injury, and residuals of a fractured nose 
additional development is required prior to appellate review.  
Specifically, the Board notes the claims file does not 
reflect correspondence was timely received to perfect an 
appeal as to these matters.

VA law provides that an appeal consists of a timely filed 
notice of disagreement in writing and, after a statement of 
the case has been furnished, a timely filed substantive 
appeal.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. § 20.200 
(1998).  

Generally, if further evidence or clarification of the 
evidence or correction of a procedural defect is essential 
for a proper appellate decision, the Board shall remand the 
case to the agency of original jurisdiction, specifying the 
action to be undertaken.  38 C.F.R. § 19.9 (1998).

Accordingly, the case is remanded to the RO for the 
following:

1.  The veteran and his representative 
should be permitted to submit additional 
evidence pertinent to the remaining 
issues certified for appeal.

2.  Thereafter, the RO should review the 
record and determine whether timely 
substantive appeals were filed as to the 
remaining issues certified for appeal.  
The decision should also consider whether 
the veteran was given adequate notice of 
his appellate rights.

If any benefit sought, for which a timely notice of 
disagreement was filed, remains on appeal, the RO should 
issue a supplemental statement of the case.  The requisite 
period of time for a response should be afforded.  
Thereafter, the case should be returned to the Board for 
final appellate review, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until notified by the RO.



           
     RONALD R. BOSCH
     Member, Board of Veterans' Appeals






